UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7276


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN JOSE VALLADARES-HELGUERA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:00-cr-00130-MOC-3)


Submitted:   December 20, 2012            Decided:   December 26, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Juan Jose Valladares-Helguera, Appellant Pro Se.  Amy Elizabeth
Ray,   Assistant  United   States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan    Jose     Valladares-Helguera          appeals      the     district

court’s    order    denying      relief   on    his    motion    for    reduction   of

sentence,    18    U.S.C.    § 3582(c)     (2006).        We    have    reviewed    the

record and find no reversible error.                  Accordingly, we affirm for

the reasons stated by the district court.                     See United States v.

Valladares-Helguera, No. 3:00-cr-00130-MOC-3 (W.D.N.C. July 24,

2012).     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented      in     the    materials

before    this    court    and   argument      would    not    aid   the     decisional

process.



                                                                               AFFIRMED




                                          2